Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0043444 Hasegawa et al. in view of U.S. Patent Application Publication No. 2016/0027973 Maki.
1.   	Referring to claim 1, Hasegawa et al. teaches an LED device for providing an area light source, comprising: a substrate, (Figure 8a #1), having a coefficient of thermal expansion ranging between 5 and 18 ppm/°C on the X-Y direction, (Paragraph 0068), and a flexural strength a ranging between 400 and 600 Mpa, (Paragraph 0067); a metal wiring layer, (Figure 8a #3a&b), being arranged on a top surface of the substrate, (Figure 8a #1); and a LED chip, (Figure 8a #21), being arranged on a top surface of the substrate for providing the area light source, a cathode of the LED chip, (Figure 8a part of #21 connected to #3a), and an anode of the LED chip, (Figure 8a part of #21 connected to #3b), being separately and electrically connected to the metal wiring layer, (Figure 8a #3a&b), but is silent with respect to a flexural strength according to the ISO 178 test; and a plurality of LED chips.

The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Maki with Hasegawa et al. because there are only a limited amount of testing standards and where ISO 178 is a well-known standard, and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Also, Hasegawa et al. and Maki are silent with respect to having multiple LED chips in a device, hence the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have multiple LED chips in a device because since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
2.    	Referring to claim 5, Hasegawa et al. in view of Maki teaches an LED device according to claim 1, but is silent with respect to wherein a distance among the plurality of LED chips is shorter than 1 mm.
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a distance among the plurality of LED chips is shorter than 1 mm because a majority of light emitting devices are  formed in compact devices that would be shorter than 1mm, and also since it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233.   Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0043444 Hasegawa et al. in view of U.S. Patent Application Publication No. 2016/0027973 Maki in further view of U.S. Patent Application Publication No. 2009/0044402 Chen.
3.    	Referring to claim 9, Hasegawa et al. teaches an manufacturing method of an LED device, comprising the following steps: providing a substrate, (Figure 8a #1), having a coefficient of thermal expansion ranging between 13 and 18 ppm/°C on the X-Y direction, (Paragraph 0068), and a flexural strength a ranging between 400 and 600 MPa, (Paragraph 0067); forming on a top surface of the substrate, (Figure 8a #1), to form a metal wiring layer, 
Maki teaches a similar device where the flexural strength is measured according to the ISO 178 test, (Paragraph 0073).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Maki with Hasegawa et al. because there are only a limited amount of testing standards and where ISO 178 is a well-known standard, and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Also, Hasegawa et al. and Maki are silent with respect to having multiple LED chips in a device, hence the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have multiple LED chips in a device because since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Chen in further view with Maki and Hasegawa et al. because stamping a leadframe out of a single metal sheet is simple and cost effective by reducing manufacturing costs and processes, Chen Paragraph 0033.
4.    Referring to claim 9, Hasegawa et al. in view of Maki in further view of Chen teaches a manufacturing method according to claim 9, but is silent with respect to wherein, in the step of arranging the LED chips, a distance among the plurality of LED chips is shorter than 1 mm.
	The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a distance among the plurality of LED chips is shorter than 1 mm because a majority of light emitting devices are  formed in compact devices that would be shorter than 1mm, and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.   Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
s 2-4, 6-8, 10-12, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with wherein a plurality of through holes are formed on the substrate, and a plurality of thermally conductive materials are separately filled in the plurality of through holes; the plurality of LED chips are arranged on positions respectively corresponding to the through holes, wherein a diameter of the through holes ranges between 0.1 and 1 mm, and the thermal conductivity of the substrate having the plurality of through holes and the plurality of thermally conductive materials is under 50 K/W; wherein a material of the substrate includes an inorganic metal powder added bismaleimide resin or an inorganic metal powder added bismaleimide-triazine resin, wherein the inorganic metal powder is selected from silicon dioxide, aluminum oxide, calcium carbonate, titanium dioxide, aluminum hydroxide, or a combination thereof; wherein the LED device further comprises: a bearing substrate being arranged on the top surface of the substrate; and a plurality of excitation materials being arranged on the bearing substrate; wherein a first light beam having a first wavelength emitted by the LED chips is converted to a second light beam having a second wavelength by the excitation material; wherein the LED device further comprises: a plurality of sensing elements being arranged on the substrate and being electrically connected to the metal wiring layer; wherein a light beam emitted by the LED chips is reflected by a biological tissue and then received by the sensing elements to be converted into an electrical signal; and/or wherein the plurality of LED chips are packaged in a primary optical structure that is formed by a free curved lens.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        4/1/21